Vanguard U.S. Growth Fund Summary Prospectus December 22, 2015 Admiral Shares for Participants Vanguard U.S. Growth Fund Admiral Shares (VWUAX) The Funds statutory Prospectus and Statement of Additional Information dated December 22, 2015, as may be amended or supplemented, are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.vanguard.com/prospectus . You can also obtain this information at no cost by calling 800-523-1188 or by sending an email request to online@vanguard.com. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Investment Objective The Fund seeks to provide long-term capital appreciation. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Sales Charge (Load) Imposed on Purchases None Purchase Fee None Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.32% 12b-1 Distribution Fee None Other Expenses 0.01% Total Annual Fund Operating Expenses 0.33% 1 Example The following example is intended to help you compare the cost of investing in the Funds Admiral Shares with the cost of investing in other mutual funds. It illustrates the hypothetical expenses that you would incur over various periods if you invested $10,000 in the Funds shares. This example assumes that the Shares provide a return of 5% each year and that total annual fund operating expenses remain as stated in the preceding table. You would incur these hypothetical expenses whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $34 $106 $185 $418 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense example, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 38% of the average value of its portfolio. Principal Investment Strategies The Fund invests mainly in large-capitalization stocks of U.S. companies considered to have above-average earnings growth potential and reasonable stock prices in comparison with expected earnings. Under normal circumstances, at least 80% of the Funds assets will be invested in securities issued by U.S. companies. The Fund uses multiple investment advisors. 2 Principal Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall stock market. The Fund is subject to the following risks, which could affect the Funds performance:  Stock market risk , which is the chance that stock prices overall will decline. Stock markets tend to move in cycles, with periods of rising prices and periods of falling prices.  Investment style risk , which is the chance that returns from large-capitalization growth stocks will trail returns from the overall stock market. Large-cap growth stocks tend to go through cycles of doing betteror worsethan other segments of the stock market or the stock market in general. These periods have, in the past, lasted for as long as several years.  Asset concentration risk , which is the chance that, because the Fund tends to invest a high percentage of assets in its ten largest holdings, its performance may be hurt disproportionately by the poor performance of relatively few stocks.  Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. In addition, significant investments in the consumer discretionary and information technology sectors subject the Fund to proportionately higher exposure to the risks of these sectors. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Admiral Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the Admiral Shares compare with those of relevant market indexes, which have investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. 3 Annual Total Returns  Vanguard U.S. Growth Fund Admiral Shares 1 1 The year-to-date return as of the most recent calendar quarter, which ended on September 30, 2015, was 0.26%. During the periods shown in the bar chart, the highest return for a calendar quarter was 18.25% (quarter ended March 31, 2012), and the lowest return for a quarter was 21.62% (quarter ended December 31, 2008). Average Annual Total Returns for Periods Ended December 31, 2014 1 Year 5 Years 10 Years Vanguard U.S. Growth Fund Admiral Shares 13.20% 15.15% 7.90% Comparative Indexes (reflect no deduction for fees or expenses) Russell 1000 Growth Index 13.05% 15.81% 8.49% Standard & Poor's 500 Index 4 Investment Advisors Baillie Gifford Overseas Ltd. (Baillie Gifford) Jackson Square Partners, LLC (Jackson Square) Jennison Associates LLC (Jennison) Wellington Management Company LLP (Wellington Management) William Blair Investment Management, LLC (William Blair) Portfolio Managers Gary Robinson, CFA, Investment Manager, North American Equity Team at Baillie Gifford. He has managed a portion of the Fund since May 2015 (co-managed since November 2015). Tom Slater, Partner, Head of North American Equities Investment Team at Baillie Gifford. He has co-managed a portion of the Fund since November 2015. Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Jackson Square. He has co-managed a portion of the Fund since 2010. Christopher M. Ericksen, CFA, Vice President, Portfolio Manager, and Equity Analyst at Jackson Square. He has co-managed a portion of the Fund since 2010. Daniel J. Prislin, CFA, Vice President, Senior Portfolio Manager, and Equity Analyst at Jackson Square. He has co-managed a portion of the Fund since 2010. Jeffrey S. Van Harte, CFA, Chairman and Chief Investment Officer at Jackson Square. He has co-managed a portion of the Fund since 2010. Kathleen A. McCarragher, Director, Managing Director, and Head of Growth Equity at Jennison. She has co-managed a portion of the Fund since February 2014. Blair A. Boyer, Managing Director at Jennison. He has co-managed a portion of the Fund since February 2014. Andrew J. Shilling, CFA, Senior Managing Director and Equity Portfolio Manager of Wellington Management. He has managed a portion of the Fund since 2010. James Golan, CFA, Partner and Portfolio Manager of William Blair. He has co-managed a portion of the Fund since 2010. David Ricci, CFA, Partner and Portfolio Manager of William Blair. He has co-managed a portion of the Fund since 2011. 5 Tax Information The Funds distributions will be reinvested in additional Fund shares and accumulate on a tax-deferred basis if you are investing through an employer-sponsored retirement or savings plan. You will not owe taxes on these distributions until you begin withdrawals from the plan. You should consult your plan administrator, your plans Summary Plan Description, or your tax advisor about the tax consequences of plan withdrawals. Payments to Financial Intermediaries The Fund and its investment advisors do not pay financial intermediaries for sales of Fund shares. Vanguard U.S. Growth Fund Admiral SharesFund Number 523 CFA ® is a registered trademark owned by CFA Institute. © 2015 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SPI 523 122015
